Exhibit 10.2

 
EMPLOYMENT AGREEMENT

 
This EMPLOYMENT AGREEMENT, effective as of this 18th day of February, 2015 (the
“Agreement”), is entered into by and between PETRO SPRING LLC, a Delaware
limited liability company (the “Company”), and STEPHEN BOYD (“Executive”).


WHEREAS, the Executive and Company intend for this Agreement to be legally
binding as of the date hereof;
 
WHEREAS, on the date hereof, Petro Spring I, LLC, a Delaware limited liability
company (“Petro Spring I”), a wholly owned subsidiary of the Company, acquired
the assets of Havelide GTL LLC (“Havelide”), which assets principally consist of
intellectual property and know-how related to the business of Havelide
(“Havelide Purchased Assets”).
 
WHEREAS, on the date hereof, Petro Spring II, LLC, a Delaware limited liability
company (“Petro Spring II”), a wholly owned subsidiary of the Company, acquired
the assets of Coalthane Tech LLC (“Coalthane”), which assets principally consist
of intellectual property and know-how related to the business of Coalthane
(“Coalthane Purchased Assets”, and together with the Havelide Purchased Assets,
the “Purchased Assets”).  Both the Havelide and Coalthane technologies are
developed by the Executive;
 
WHEREAS, the Company, its parent, Petro River Oil Corp., a Delaware corporation
(“Petro River”), its subsidiaries and affiliates (collectively the “Affiliates”)
are engaged in the business of oil and gas exploration and production and,
through Petro Spring, developing technologies exploiting the Purchased Assets
(collectively, the “Business”); and
 
WHEREAS, the Executive is in possession of confidential information related to
the Purchased Assets, and shall become familiar with confidential information
and trade secrets associated with the Business of the Company.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
 
Section 1.
Employment.

 
The Company shall employ the Executive, and the Executive accepts employment
with the Company, upon the terms and conditions set forth in this Agreement for
the period beginning on the date hereof and ending as provided in Section 4 (the
“Employment Period”).
 
Section 2.
Position and Duties.

 
(a)              During the Employment Period, the Executive shall serve as the
Chief Technology Officer of the Company, and shall have the usual and customary
duties, responsibilities and authority for such position, subject to the power
of the Chief Executive Officer (“CEO”) and Board of Directors of the Company
(the “Board”) (i) to expand or limit such duties, responsibilities and authority
and (ii) to override the actions of the Executive.
 
(b)              The Executive shall report to the CEO of the Company and shall
devote his best efforts and substantially all of his active business time and
attention (except for permitted vacation periods and reasonable periods of
illness or other incapacity) to the business and affairs of the Company and its
Affiliates.  The Executive shall perform his duties and responsibilities to the
best of his ability in a diligent and professional manner.  During the
Employment Period, the Executive shall not engage in any business activity
which, in the reasonable judgment of the Board, conflicts with the duties of the
Executive hereunder, whether or not such activity is pursued for gain, profit or
other pecuniary advantage.
 
Section 3.
Salary and Benefits.

 
(a)                      The Executive shall be paid a salary equal to $ 120,000
per annum (the “Salary”), which Salary shall be payable beginning on the date
that the Company secures debt or equity financing to develop the Purchased
Assets in an amount equal to at least $6 Million (the “Qualified Financing”)
(“Qualified Financing Date”).  The Salary shall be payable beginning on the
Qualified Financing Date in regular installments in accordance with the
Company’s general payroll practices and subject to withholding and other payroll
taxes.
 
 
 

--------------------------------------------------------------------------------

 


(b)                      During the Employment Period, the Company shall
reimburse the Executive for all reasonable expenses incurred by the Executive in
the course of performing his duties under this Agreement which are consistent
with the Company’s and its Affiliates’ policies in effect from time to time with
respect to travel, entertainment and other business expenses, automobile fuel
expense, subject in all instances to the Company’s requirements with respect to
reporting and documentation of such expenses.
 
(c)                      During the Employment Period, the Executive shall be
entitled to three (3) weeks (for clarity, which is the equivalent of fifteen
(15) days) of paid vacation leave which shall include leave for vacation,
accruing pro-rata during each 12-month period worked, commencing on the date
hereof; provided, however, Executive’s entitlement to vacation pay during such
leave shall be subject to consummation of the Qualified Financing.
 
Section 4.
Term.

 
(a)                      Unless renewed by the mutual agreement of the Company
and the Executive, the Employment Period shall end on February 17, 2016;
provided, however, that (i) the Employment Period shall terminate prior to such
date upon the Executive’s resignation, death or Disability (as defined in the
following sentence), and (ii) the Employment Period may be terminated by the
Company at any time prior to such date for Cause (as defined below) or without
Cause.  For purposes of this Agreement “Disability” means any long-term
disability or incapacity which (i) renders the Executive unable to substantially
perform their duties hereunder for one hundred twenty (120) days during any
12-month period or (ii) is predicted to render the Executive unable to
substantially perform their duties for one hundred twenty (120) days during any
12-month period based, in the case of this clause (ii) only, upon the opinion of
a physician mutually agreed upon by the Company and the Executive, in each case
as determined by the Board (excluding the Executive if they should be a member
of the Board at the time of such determination) in its good faith judgment.  The
last day on which Executive is employed by the Company, whether separation is
voluntary or involuntary and is with or without Cause, is referred to as the
“Termination Date.”
 
(b)                      If the Employment Period is terminated by the Company
without Cause on or after the Qualified Financing Date, the Executive shall be
entitled to receive a cash payment (or at the Company’s option, stock in Petro
River) equal to the unpaid portion of Executive’s Salary from the Termination
Date through the remainder of the Employment Period. Such payments of the Salary
as severance shall be made periodically in the same amounts and at the same
intervals as if the Employment Period had not ended and Salary otherwise
continued to be paid.
 
(b)                      If the Employment Period is terminated by the Company
for Cause, or by reason of the Executive’s resignation or Disability, the
Executive shall be entitled to receive their Salary only to the extent such
amount has accrued through the Termination Date.
 
(c)                      Except as otherwise required by law (or as specifically
provided herein, all of the Executive’s rights to salary, severance, fringe
benefits and bonuses hereunder (if any) accruing after the Termination Date
shall cease upon the Termination Date.  In the event the Executive is terminated
by the Company without Cause, the sole remedy of the Executive and/or their
successors, assigns, heirs, representatives and estate shall be to receive the
severance payments described in Section 4(b).  In the event the Executive is
terminated by the Company for Cause or if the Employment Period is terminated by
reason of the Executive’s resignation, death or Disability, the sole remedy of
the Executive and/or their successors, assigns, heirs, representatives and
estate shall be to receive the payment (if any) described in Section 4(b) or
4(c), as applicable.  Under no circumstances will the Executive be entitled to
payment for accrued and unused paid time off upon the termination of the
Employment Period.
 
(e)           For purposes of this Agreement, “Cause” shall be defined as
follows:
 
i.           an act of fraud, embezzlement, or theft in connection with
Executive’s job duties or in the course of Executive’s employment with the
Company;
 
ii.           intentional damage by executive to Company property;
 
 
 

--------------------------------------------------------------------------------

 


iii.           unauthorized disclosure by Executive of Company trade secrets or
proprietary information;
 
iv.           violation, including a plea of nolo contendre by Executive of any
federal, state, or local law, ordinance, rule, or regulation (other than traffic
violations or similar offenses);
 
v.           any breach by Executive of corporate fiduciary duties owed to the
Company;
 
vi.           willful failure or refusal by Executive to perform the duties
required by the Executive’s position with the Company; or
 
vii.           refusal by Executive to assist in litigation, arbitration, or
other disputes involving the Company.
 
Section 5.
Nondisclosure and Nonuse of Confidential Information.

 
(a)                      The Executive shall not disclose or use at any time,
either during the Employment Period or thereafter, any Confidential Information
(as defined below) of which the Executive is or becomes aware, whether or not
such information is developed by him, except to the extent that such disclosure
or use is directly related to and required by the Executive’s performance in
good faith of duties assigned to the Executive by the Company or is required to
be disclosed by law, court order, or similar compulsion; provided, however, that
such disclosure shall be limited to the extent so required or compelled; and
provided, further, that the Executive shall give the Company notice of such
disclosure and cooperate with the Company in seeking suitable protection.  The
Executive shall take all reasonably appropriate steps to safeguard Confidential
Information within their control and to protect such Confidential Information
against disclosure, misuse, espionage, loss and theft.  Upon the Company’s
request, the Executive shall deliver to the Company on the Termination Date, or
at any time the Company may request, all memoranda, notes, plans, records,
reports, computer tapes and software and other documents and data (and copies
thereof regardless of the form thereof (including electronic and optical
copies)) relating to the Confidential Information or the Work Product (as
defined below) of the business of the Company or any of its Affiliates which the
Executive may then possess or have under their control.
 
(b)                      As used in this Agreement, the term “Confidential
Information” means information that is not generally known to the public and
that is used, developed or obtained by the Company or any Affiliate in
connection with its business, including, but not limited to, information,
observations and data obtained by the Executive while employed by the Company or
any predecessors thereof (including those obtained prior to the date hereof)
concerning the Company’s or any Affiliate’s (i) business or affairs, (ii)
products or services, (iii) fees, costs and pricing structures, (iv) designs,
(v) analyses, (vi) drawings, photographs and reports, (vii) computer software,
including operating systems, applications and program listings, (viii) flow
charts, manuals and documentation, (ix) data bases, (x) accounting and business
methods, (xi) inventions, devices, new developments, methods and processes,
whether patentable or unpatentable and whether or not reduced to practice, (xii)
customers, clients, suppliers and publishers and customer, client, supplier and
publisher lists, (xiii) other copyrightable works, (xiv) all production methods,
processes, technology and trade secrets, (xv) business strategies, acquisition
plans and candidates, financial or other performance data and personnel lists
and data, and (xvi) all similar and related information in whatever
form.  Confidential Information shall not include any information that has been
published in a form generally available to the public prior to the date the
Executive proposes to disclose or use such information.  Confidential
Information shall not be deemed to have been published merely because individual
portions of the information have been separately published, but only if all
material features comprising such information have been published in
combination.
 
Section 6.                      Inventions and Patents.
 
The Executive agrees that all inventions, innovations, improvements, technical
information, systems, software developments, methods, designs, analyses,
drawings, reports, service marks, trademarks, trade names, logos and all similar
or related information (whether patentable or unpatentable) which relates to the
Company’s or any of its Affiliates’ actual or anticipated gas to liquid business
or other applications therefrom or any business or application relating to the
Havelide Purchased Assets or Coalthane Purchased Assets, research and
development or existing or future products or services relating to Havelide or
Coalthane technologies and which are conceived, developed or made by the
Executive (whether or not during usual business hours or on the premises of the
Company or any Affiliate and whether or not alone or in conjunction with any
other person) while employed by the Company together with all patent
applications, letters patent, trademark, tradename and service mark applications
or registrations, copyrights and reissues thereof that may be granted for or
upon any of the foregoing (collectively referred to herein as the “Work
Product”), belong in all instances to the Company or such Affiliate.  The
Executive shall promptly disclose to the Board Work Product conceived, developed
or made by the Executive after the commencement of the Employment Period.  The
Executive shall perform all actions reasonably requested by the Board (whether
during or after the Employment Period) to establish and confirm the Company’s
ownership of such Work Product (including, without limitation, the execution and
delivery of assignments, consents, powers of attorney and other instruments) and
to provide reasonable assistance to the Company or any of its Affiliates in
connection with the prosecution of any applications for patents, trademarks,
trade names, service marks or reissues thereof or in the prosecution or defense
of interferences relating to any Work Product.  If the Company is unable, after
reasonable effort, to secure the signature of the Executive on any such papers,
any executive officer of the Company shall be entitled to execute any such
papers as the agent and the attorney-in-fact of the Executive, and the Executive
hereby irrevocably designates and appoints each executive officer of the Company
as their agent and attorney-in-fact to execute any such papers on their behalf,
and to take any and all actions as the Company may deem necessary or desirable
in order to protect its rights and interests in any Work Product, under the
conditions described in this sentence.
 
 
 

--------------------------------------------------------------------------------

 


Section 7.
Non-Compete, Non-Solicitation.

 
(a)           The Executive acknowledges that:
 
(i)               the Company and its Affiliates have developed substantial
goodwill in connection with its Business, and that such goodwill is an asset
that the Company and its Affiliates are entitled to protect from
misappropriation by their former employees;
 
(ii)               an essential element of the Business is the development and
maintenance of personal contacts and relationships with customers and with those
who work with the Company and its Affiliates in the development of the Business
(“Customers”).  Because of these contacts and relationships, it is common for
the Company’s and its Affiliates’ Customers to develop an identification with
those employees who service a Customer’s needs rather than with the Company or
its Affiliates themselves.  Thus the Company and its Affiliates shall invest on
and after the date hereof, considerable time and money necessary for a
relationship between the Executive and a Customer to develop and be
maintained.  The Company and its Affiliates also assist their employees in
servicing clients by making available to employees (including the Executive)
extensive Confidential Information for presentation of the Company’s services
and by providing support services including, but not limited to, advertising,
accounting, secretarial and other services; and
 
(iii)               the opportunity to acquire Confidential Information relating
to the Business of the Company or its Affiliates creates a potential for such
employee’s appropriation of the such Confidential Information to the detriment
and the expense of the Company and its Affiliates.  Since the Company and its
Affiliates would suffer irreparable harm if the Executive left the Company’s
employ and used such Confidential Information in connection with a business
related to the Business of the Company and/or its Affiliates, the parties agree
that it is reasonable to protect the Company and its Affiliates against
activities by the Executive for a limited period of time after the Termination
Date so that the Company and its Affiliates may protect its Confidential
Information and avoid the damage and expense that would be incurred through the
use of the Confidential Information by Executive.  The parties further
acknowledge that the purpose and effect of the restrictions on competition
contained in this Agreement are to protect the Company and its Affiliates for a
limited period of time from the unfair competition by the Executive after the
Termination Date due to Executive’s knowledge of the Business and Confidential
Information gained from Executive’s employment by the Company hereunder.
 
(b)              In light of the foregoing, the Executive agrees not to, during
the Employment Period and for a period of 60 months immediately following the
Termination Date, either directly or indirectly, for the Executive or on behalf
of, or in conjunction with any other person, persons, company, firm, partnership
or corporation, work for, solicit, or accept business, in each case in a manner
competitive with the Business, from customers of the Company or its Affiliates
with whom the Executive had engaged in the Business as an employee of the
Company and with whom the Executive had personal contact at any time within the
twenty-four (24) months immediately preceding the Termination Date.  For
purposes of clarification, the Executive may work for, solicit or accept
business from any such customer, if such work, solicitation or business is
unrelated to the Business of the Company or its Affiliates.
 
(c)              The Executive further agrees not to induce or attempt to
induce, or to cause any person or other entity to induce, any person who is an
employee of, or consultant to, the Company or any of its Affiliates to leave the
employ or service of the Company or such Affiliate during the Employment Period,
and during the twenty-four (24) month period commencing on the Termination Date.
 
(d)              The Executive understands that the foregoing restrictions are
reasonable because they have received and will receive sufficient consideration
and other benefits as an employee of the Company, as the seller of the Purchased
Assets to Petro River, and as otherwise provided hereunder or as described in
the recitals hereto to clearly justify such restrictions.  The Executive further
understands the provisions of Sections 5 through 7 are reasonable and necessary
to preserve the Business of the Company and its Affiliates, and the Purchased
Assets.
 
(e)              The Executive shall inform any prospective or future employer
of any and all restrictions contained in this Agreement and provide such
employer with a copy of such restrictions (but no other terms of this
Agreement), prior to the commencement of that employment.
 
(f)              If, at the time of enforcement of Sections 5 through 7, a court
holds that the restrictions stated herein are unreasonable under the
circumstances then existing, the Executive and the Company agree that the
maximum period or scope reasonable under such circumstances shall be substituted
for the stated period or scope so as to protect the Company to the greatest
extent possible under applicable law from improper competition.
 
 
 

--------------------------------------------------------------------------------

 


Section 8.
Enforcement.

 
Because the Executive’s services are unique and because the Executive has access
to Confidential Information and Work Product, the parties hereto agree that
money damages would be an inadequate remedy for any breach of this
Agreement.  Therefore, in the event of a breach of Sections 5, 6 or 7 of this
Agreement, the Company and any of its Affiliates or their successors or assigns
may, in addition to other rights and remedies existing in their favor at law or
in equity, apply to any court of competent jurisdiction for specific performance
and/or injunctive or other relief in order to enforce, or prevent any violations
of, the provisions hereof.  The Executive agrees not to claim that the Company
has adequate remedies at law for a breach of Sections 5, 6 or 7, as a defense
against any attempt by the Company to obtain the equitable relief described in
this Section 8.
 
Section 9.
Severance Payments.

 
In addition to the foregoing, and not in any way in limitation thereof, or in
limitation of any right or remedy otherwise available to the Company, if the
Executive violates any provision of the foregoing Section 5, Section 6 or
Section 7, any severance payments then or thereafter due from the Company to the
Executive shall be terminated forthwith and the Company’s obligation to pay and
the Executive’s right to receive such severance payments shall terminate and be
of no further force or effect, if and when determined by a court of competent
jurisdiction, in each case without limiting or affecting the Executive’s
obligations (or terminating the Non-Compete Period) under such Section 5,
Section 6 and Section 7, or the Company’s other rights and remedies available at
law or equity.
 
Section 10.
Representations and Warranties of the Executive.

 
The Executive hereby represents and warrants to the Company that (a) the
execution, delivery and performance of this Agreement by the Executive does not
and shall not conflict with, breach, violate or cause a default under any
agreement, contract or instrument to which the Executive is a party or any
judgment, order or decree to which the Executive is subject, (b) except as
expressly permitted and disclosed pursuant to Section 2(c) above, the Executive
is not a party to or bound by any employment agreement, consulting agreement,
non-compete agreement, confidentiality agreement or similar agreement with any
other person or entity and (c) upon the execution and delivery of this Agreement
by the Company and the Executive, this Agreement will be a valid and binding
obligation of the Executive, enforceable in accordance with its terms.  The
Executive further represents and warrants that they have not disclosed, revealed
or transferred to any third party any of the Confidential Information or any of
the Work Product and that they have safeguarded and maintained the secrecy of
the Confidentiality Information and of the Work Product to which they have had
access or of which they have knowledge.  In addition, the Executive represents
and warrants that they have no ownership in nor any right to nor title in any of
the Confidential Information and the Work Product.
 
Section 11.
Notices.

 
All notices, requests, demands, claims, and other communications hereunder shall
be in writing.  Any notice, request, demand, claim or other communication
hereunder shall be deemed duly given when delivered personally to the recipient,
telecopied to the intended recipient at the telecopy number set forth therefor
below, provided that a copy is sent by a nationally recognized overnight
delivery service (receipt requested), or one (1) business day after deposit with
a nationally recognized overnight delivery service (receipt requested), in each
case as follows:
 
If to the Company, to:
 
Petro Spring, LLC
205 East 42nd Street, 14th Fl.
New York, NY 10017
Attention: Gaurav Malhotra, Esq.
Telephone: 386-235-1552
Fax: 212-504-0863
 
If to the Executive, to the address set forth on the signature page hereto, or
such other address as the recipient party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith.  Any such
communication shall be deemed to have been delivered and received (a) when
delivered, if personally delivered, sent by telecopier or sent by overnight
courier, and (b) on the fifth business day following the date posted, if sent by
mail.  Instructions or notices of the type described in Section 4(e) may be sent
by email to the Executive.
 
 
 

--------------------------------------------------------------------------------

 


Section 12.
General Provisions.

 
(a)           Severability.  It is the desire and intent of the parties hereto
that the provisions of this Agreement be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought.  Accordingly, if any particular provision of this
Agreement shall be adjudicated by a court of competent jurisdiction to be
invalid, prohibited or unenforceable for any reason, such provision, as to such
jurisdiction, shall be ineffective, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of this
Agreement or affecting the validity or enforceability of such provision in any
other jurisdiction.  Notwithstanding the foregoing, if such provision could be
more narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.
 
(b)           Complete Agreement.  This Agreement and those documents expressly
referred to herein constitute the entire agreement among the parties and
supersede any prior correspondence or documents evidencing negotiations between
the parties, whether written or oral, and any and all understandings, agreements
or representations by or among the parties, whether written or oral, that may
have related in any way to the subject matter of this Agreement.
 
(c)           Successors and Assigns.  Except as otherwise provided herein, this
Agreement shall bind and inure to the benefit of and be enforceable by the
Executive and the Company and their respective successors, assigns, heirs,
representatives and estate; provided, however, that the rights and obligations
of the Executive under this Agreement shall not be assigned without the prior
written consent of the Company in its sole discretion.  The Company may assign
this Agreement and its rights, together with its obligations, hereunder in
connection with any sale, transfer or other disposition of all or substantially
all of its assets or business, whether by merger, consolidation or otherwise,
including a merger of the Company.  The rights of the Company hereunder are
enforceable by its Affiliates, who are the intended third party beneficiaries
hereof.
 
(d)           Governing Law.  THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE DOMESTIC LAWS OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO ANY CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE
STATE OF NEW YORK OR ANY OTHER JURISDICTION), THAT WOULD CAUSE THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF NEW YORK TO BE APPLIED.
 
(e)           Arbitration.  Should any dispute between Company and Executive
arise at any time relating to the employment relationship or this Agreement,
Company and Executive will confer in good faith to promptly resolve such
dispute.  Should the parties be unable to resolve the dispute, and should either
party wish to pursue the dispute against the other, it is agreed that the
dispute will be resolved by final and Binding Arbitration under the Employment
Arbitration Rules of the American Arbitration Association.  Such arbitration
shall be subject to the rules, and procedures and fee schedule in effect at the
time the arbitration is requested.  The costs of such arbitration shall be born
equally by the parties with their legal fees and legal costs born by each party
separately.  Such arbitration decision shall be final and binding upon the
parties, except that, should a court having jurisdiction find any portion of
this Agreement unenforceable, the remainder of the Agreement shall remain in
effect.
 
(f)           Amendment and Waiver.  The provisions of this Agreement may be
amended and waived only with the prior written consent of the Company and the
Executive, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement or any provision hereof.
 
(g)           Headings.  The section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
(h)           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.
 
(i)           Attorneys Fees and Costs.  The parties agree that in the event
either party breaches this Agreement, the non-breaching party is entitled to
recover attorneys’ fees, as allowed by law, related to the enforcement of this
Agreement.
 
[Signature page follows.]


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date set forth below.
 

 
THE COMPANY:
 
PETRO SPRING, LLC
 
 
/s/ Scot Cohen                                                      
By: Scot Cohen
Title: Manager
Date: February 18, 2015
     
 
 
EXECUTIVE:
 
STEPHEN BOYD
 
 
/s/ Stephen Boyd                                           
Date:   February 18, 2015
   




